Citation Nr: 0028592	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
skin condition due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from September 1965 to 
August 1967, and from October 1967 to March 1972, including 
two tours of duty in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of September 1995 in which 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO) determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim for entitlement to service connection for a 
skin condition due to exposure to Agent Orange.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for chronic contact dermatitis as 
secondary to Agent Orange exposure in May 1994. The veteran 
was notified of the denial and of his appellate rights.  

2.  The veteran did not file a timely formal appeal; 
therefore, the May 1994 RO rating action constitutes the last 
final disallowance of the appellant's claim for service 
connection for a skin condition due to Agent Orange exposure.

3.  The evidence associated with the claims folder subsequent 
to the May 1994 RO decision is either cumulative or 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant by itself and in connection with evidence 
previously assembled that it must be considered to decide 
fairly the merits of the claim for service connection for a 
skin condition due to Agent Orange exposure.



CONCLUSION OF LAW

The evidence submitted since the May 1994 decision, which 
denied entitlement to service connection for chronic contact 
dermatitis as secondary to Agent Orange exposure, is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that entitlement to service 
connection for a skin disorder secondary to exposure to Agent 
Orange is warranted.  The veteran states that he currently 
suffers from a skin condition which was created by his 
exposure to Agent Orange herbicides while serving in the 
Republic of Vietnam (Vietnam).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Additionally, a chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999) will be considered chronic.  See also 38 U.S.C.A. §§ 
1101, 1112, 1113, 1116 (West 1991); 38 C.F.R. § 3.307(a)(6) 
(1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea 
tarda; Respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and Soft-tissue sarcoma.  See 38 C.F.R. 
§ 3.309(e) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (U.S. Court) has determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual causation.  Combee v. Brown, No. 93-7107 (Fed. Cir. 
Sept. 1, 1994).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the May 1994 rating decision, the 
last disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

The evidence of record at the time of the May 1994 RO 
decision is briefly summarized.  A review of the service 
medical records fail to show that the appellant either 
complained of or was treated for a skin disorder during his 
period of service.  The separation examination clinically 
evaluated the skin as normal.

A VA fee-basis examination was conducted in November 1976.  
The physician indicated that the appellant was treated for 
scaling over the inner surface of the feet bilaterally.  
Keratoderma over the palms was also noted to be present.  The 
examiner stated that there was no evidence of a fungus.  The 
physician opined that he was unsure whether the appellant's 
skin disorders represented a tinea infection.

In December 1976 the RO denied service connection for a 
fungus infection.  The appellant was notified of that 
decision and of his appellate rights.  He did not appeal that 
determination, which is final.  38 U.S.C.A. § 7105 (West 
1991).

Subsequently received were VA treatment records.  These 
records show that he appellant was hospitalized at a VA 
facility in October 1974 for athlete's foot.  The clinical 
history revealed that he developed blisters between the toes 
of his left foot a week and one half before admission.  This 
soon spread to other parts of the foot and then to his right 
foot.  He then developed a rash on his hands two to three 
days prior to admission.  This spread up his arms.  The 
appellant reported no previous episodes of this sort.  
Diagnoses of dermatophytosis of the feet and dermatophytid 
rash of the hands, forearms, and trunk were made at this 
time.  

A July 1976 VA hospital summary shows that the appellant had 
been in the same hospital in 1974 for skin problems.  He was 
admitted again because of development of itching, weeping 
rash, and peeling on both hands and feet for a period of 
three weeks.  A diagnosis of infectious eczematoid dermatitis 
was made at this time.  A VA hospital discharge summary, 
dated in September 1982, shows a diagnosis of eczematoid 
atopic dermatitis.  

The appellant was hospitalized at a VA facility in December 
1982.  He was admitted for chronic recurrent eczematoid 
dermatitis, with severe infection.  Examination was noted to 
be unremarkable except that there was almost complete 
exfoliation of the skin of the palms and inflammatory areas 
associated with the feet and also infected drainage.  He was 
treated with antibiotics.  The diagnosis was essentially 
negative physical examination with history of chronic 
eczematoid dermatitis.  

The appellant was readmitted into a VA hospital in late 
December 1982 and released in early January 1983.  A 
diagnosis of chronic eczematoid dermatitis was supplied.  

A VA clinical record dated in March 1983 shows that the 
appellant was examined for possible exposure to toxic 
chemicals.  The appellant indicated that he felt as if he was 
exposed to Agent Orange during his active duty period.  He 
added that immediately after his service separation in 1974 
he got "jungle rot" of the hands, feet, and left chest 
area, and that he had experienced related symptoms since that 
time.  A rash was not noted to be present at the time of 
examination.

In a December 1990 decision, the Board denied the appellant's 
claim for service connection for a skin disease, based on new 
and material evidence.  In denying the claim, the Board 
pointed out that the first medical evidence of a skin disease 
was dated in 1974, and that the evidence of record did not 
show that he had a chronic skin disease in service.  

Of record is VA examination report for possible exposure to 
toxic chemicals, dated in July 1992.  At that time the 
appellant stated that he served in Vietnam from 1966 to 1967 
and from 1969 to 1972.  He stated that he sprayed defoliant 
during his second period of service.  He stated that he began 
in 1974 or 1975 to have a rash all over his body. The 
diagnosis was skin changes in both hands, contact dermatitis 
by history.

A VA examination report, also dated in July 1992, includes a 
diagnosis of contact dermatitis.  The skin disorder was noted 
to be manifested in the area of the appellant's palms; no 
rash was seen on the scalp, feet, or anywhere else.

In a December 1992 rating decision, the RO determined that 
new and material evidence for the purpose of reopening the 
appellant's claim for service connection for skin condition 
had been submitted.  However, service connection for the skin 
condition remained denied.  The RO informed the appellant 
that while herbicide exposure by the appellant in Vietnam was 
conceded, and that while the law provides for service 
connection for chloracne or other acne-form disease 
consistent with chloracne for those veterans who served in 
Vietnam, the evidence did not show that he had chloracne or 
any other acne-form skin disease.  It was also noted that a 
decision on the claim for a skin condition as the result of 
Agent Orange exposure was deferred pending further 
instructions.  

In a May 1994 rating decision, the RO denied the appellant's 
claim for service connection for chronic contact dermatitis 
as secondary to Agent Orange exposure.  The appellant was 
informed that his diagnosed skin condition, contact 
dermatitis, is not associated with herbicide exposure, and 
that there was no other basis, including presumptive, for 
service connection.  The RO, in referencing the Agent Orange 
Act of 1991, informed the veteran that the presumption of 
service connection was not for application in his case as the 
skin condition at issue was not shown to be associated with 
herbicide exposure.  The appellant was notified of this 
decision and of his appellate rights in May 1994.  He did not 
appeal the decision.  

Accordingly, the May 1994 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the veteran may reopen the 
claim by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 ); 38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  VA is 
directed to consider the evidence that has been added to the 
record since the last final disallowance of the claim on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

The pertinent evidence associated with the record since the 
May 1994 RO rating action consists of VA and private medical 
records, and the transcript of a hearing conducted at the RO 
in September 1998.  

An October 1994 VA Medical Certificate includes a diagnosis 
of dermatitis of the hands.  A December 1994 VA dermatology 
clinic treatment note contains a diagnosis of atopic 
dermatitis.  A VA Medical Certificate, dated in November 
1995, notes that the appellant complained of recurrent dry 
rash of the palms since 1974, attributable to contact 
exposure to insecticides in Vietnam.  Recurrent rash was 
diagnosed.  

A hearing was held at the RO in September 1998.  The 
appellant testified that about 5 to 6 years ago a VA 
physician, at the VA Medical Center (VAMC) located in 
Alexandria, Louisiana had informed him that his skin 
condition was directly related to a type of herbicide 
exposure.  The appellant added that he had been treated over 
the years at the VAMC in Alexandria.  He added that his skin 
condition caused blisters which erupted and oozed.  He 
reported that on one occasion the blisters caused him to lose 
all of his hair on his head.  The appellant also testified 
that a skin test was performed in 1998 at the VAMC in 
Pineville where fluid was removed from his skin.  He reported 
being treated every year for his skin condition since 1994.  
He added that he was treated by a private dermatologistabout 
8 to 10 years prior, who informed him that he did not know 
what the appellant's condition was but that he could treat 
it. 

The appellant further testified that he was initially treated 
for his skin problems about 1 to 2 years following his 
service separation at the VAMC in Alexandria.  He added that 
he was treated for a skin condition between his legs while in 
Vietnam. 

Subsequently received were VA medical records which show that 
the veteran was seen on several occasion from 1994 tom 1998 
for skin problems diagnosed as severe eczematoid dermatitis, 
atopic dermatitis, contact dermatitis and contact or photo 
allergic contact dermatitis.  In May 1998 it was reported 
that the appellant was allergic to sulfa.  The diagnosis was 
dermatitis, resolved.  

The Board remanded this case to the RO in September 1999.  In 
pertinent part, the Board noted that in the course of his 
September 1998 hearing the veteran testified that a VA 
physician at the medical facility in Alexandria informed him 
that his skin problems were related to herbicide exposure.  
He also stated that this occurred five or six years earlier 
and that this should be in the treatment records.  The Board 
pointed out that while VA outpatient records from the VA 
medical facility in Alexandria, Louisiana dated from 1994 to 
the present had been subsequently requested by the RO, it was 
unclear as to whether the treatment records for 1992 and 1993 
have been requested.  The Board also noted in September 1999 
that the veteran testified that he was treated for skin 
problems approximately a year to a year and one half 
following service at the VA facility in Alexandria.  

The VAMC located in Alexandria, Louisiana responded that as 
of February 2000 prior records were unable to be located.  
Treatment records dated from 1990 to 1999 were received by 
the VAMC.  A review of these records shows that the veteran 
was treated on numerous occasions for various skin-related 
disorders, to include severe exzemoid dermatitis.  

Also received subsequent to the May 1994 RO decision are 
private medical treatment records.  Hand eczema was diagnosed 
in May 1987.  A June 1990 treatment record shows that the 
veteran had a hand rash, which was described by the examiner 
as appearing to be the result of an urticarial exposure.  A 
November 1991 treatment note shows a diagnosis of dyshidrosis 
rash on the hands.  Dyshydrotic eczema was diagnosed in 
August 1995.  Chronic dyshydrotic eczema was also diagnosed 
in June 1996.  A treatment note, dated in October 1999, shows 
that an atopic eczema rash was noted to be present on the 
veteran's face, hands, and wrist.  

Also associated with the record following the May 1994 RO 
rating decision is a an October 1992 private medical 
statement which is to the effect that veteran had a 7 year 
history of chronic dyshidrotic hand eczema and that he had 
treated the veteran periodically since 1985.  The veteran was 
noted to always exhibit a temporary response to systemic and 
topical corticosteroids.  The physician noted that the 
veteran currently was exhibiting chronic eczematous changes 
primarily between the fingers consistent with a diagnosis of 
dyshidrosis.  

To summarize, the pertinent evidence of record received 
subsequent to the time of the adverse May 1994 RO decision 
includes VA and private medical records showing treatment for 
skin-related problems, from 1980s to 1999, many years after 
service.  The additional medical evidence does not tend to 
establish relationship between the post service skin 
disorders, most often shown to have been diagnosed as 
dermatitis and the veteran's military service either by 
direct incurrence or presumptively.  The Board notes that 
none of the appellant's diagnosed skin disorders are shown to 
be included within those set out in 38 C.F.R. § 3.309(e) 
(1999).  See also 38 C.F.R. § 3.307 (1999).  The Board also 
notes that the evidence of record does not support a finding 
that the appellant's current skin disorder was caused by his 
periods of active service.  See Combee, Grottveit, supra.  
Additionally, the appellant's hearing testimony is 
essentially cumulative in nature. The appellant indicated 
that he was informed by a VA physician that his current skin 
disorder was, in essence, caused by Agent Orange exposure.  
However, a review of the available VA outpatient records 
fails to reveal such an opinion.  

Therefore, the Board concludes that the additional evidence 
submitted subsequent to May 1994 is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
skin condition due to Agent Orange.  See 38 C.F.R. § 3.156(a) 
(1999).  The Board accordingly finds that new and material 
evidence has not been received with regard to the veteran's 
claim for service connection for a skin condition due to 
Agent Orange exposure and that his claim therefore has not 
been reopened.  


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a skin condition due to 
Agent Orange exposure is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

